Martin, J.,
delivered the opinion of the court. The plaintiffs claim a tract of land in E |j)p parish of West Baton Rouge, in the possession of the defendant; she pleaded several pleas, and afterwards, with leave, pleaded the want of jurisdiction of the court which sat in Pointe Coupée, her residence.
The plea to the jurisdiction was sustained, and the plaintiffs appealed.
We think the court erred. The defendant was properly sued in her own parish. Marigny vs. Hunt; Skipwith & al. vs. Gray; Vol. 3, 651, 655.
Hiriart for the plaintiffs; Preston for the defendant.
it is therefore ordered, adjudged, and cle- , creed that toe judgment be annulled, avoided, and reversed, the plea to the jurisdiction overruled, and the case remanded for further proceedings, and that the defendant and ap-pellee paj costs in this court.